Citation Nr: 0029666	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  96-45 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for bilateral hearing loss, 
hypertension, and residuals of spinal meningitis.


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1947 to 
October 1967.

The current appeal arose from a July 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The RO denied entitlement to service 
connection for bilateral tinnitus, bilateral hearing loss, 
residuals of spinal meningitis, hypertension, and recurrent 
bladder infections.


In September 1996, the RO granted entitlement to service 
connection for bilateral tinnitus and assigned a 10 percent 
evaluation, effective April 24, 1996.  The RO affirmed the 
other determinations previously entered.

In November 1999, the RO granted entitlement to service 
connection for cystitis and bladder hypertrophy and assigned 
a 30 percent evaluation, effective April 24, 1996.  The RO 
affirmed the other determinations previously entered.

The veteran has not filed a notice of disagreement following 
the grant of entitlement to service connection for either 
bilateral tinnitus or cystitis and bladder hypertrophy, and 
thus these claims are no longer on appeal.  See Grantham v. 
Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of 
disagreement following denial of a particular claim for 
service connection cannot be construed as a notice of 
disagreement following the granting of service connection for 
that claim).

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The claim of entitlement to service connection for 
hypertension is addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  Service medical records show some loss of hearing during 
service, but no evidence or findings of spinal meningitis.

2.  Current VA audiological evaluation establishes the 
veteran has bilateral hearing loss consistent with noise 
exposure or acoustic trauma.

3.  There is no current medical evidence of residuals of 
spinal meningitis.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303(d), 3.385 (2000).

2.  Residuals of spinal meningitis were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b);  38 C.F.R. § 3.303(d).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A February 1951 report of medical examination shows the 
veteran's hearing was 15/15, bilaterally, in both spoken and 
whispered voice.  The examiner noted he had a past medical 
history of measles, mumps, chicken pox, and pertussis during 
childhood, and that he denied all other medical and surgical 
history.  

An October 1955 report of medical examination shows the 
veteran's hearing was 15/15 bilaterally in whispered voice.  
The medical history did not show spinal meningitis, and he 
denied all other medical and surgical history.

June 1959, May 1966, and June 1967 reports of medical 
examination shows the veteran's hearing in pure tone 
thresholds, in decibels, American Standards Association (ASA) 
converted to International Standards Organization (ISO) were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
10(20)
5(15)
10(20)
15(20)
LEFT
0(15)
5(15)
5(15)
10(20)
10(15)

The medical history did not show spinal meningitis, and the 
veteran denied all other medical and surgical history.

An April 1982 military medical facility audiological 
evaluation shows the veteran's hearing in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
50
70
80
LEFT
0
5
55
60
65

The examiner entered a diagnosis of moderate to severe 
bilateral sensorineural hearing loss.  

On April 24, 1996, the veteran filed claims for entitlement 
to service connection for bilateral tinnitus and residuals of 
spinal meningitis.  

A May 1996 VA examination report does not show any complaints 
of residuals of spinal meningitis, clinical findings related 
to residuals of spinal meningitis, or a diagnosis of 
residuals of spinal meningitis.  

A May 1996 VA audiological evaluation shows the veteran's 
hearing in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
50
65
65
LEFT
10
10
55
60
60

Speech audiometry revealed speech recognition ability of 
88 percent in the right ear and 82 percent in the left ear.  

The examiner entered a diagnosis of bilateral moderately 
severe high frequency sensorineural hearing loss.  

In September 1996 the veteran submitted a copy of 
documentation of his having been awarded the Bronze Star 
Medal.  The documentation revealed the veteran had been given 
the award because between August 1966 and September 1967, he 
had been exposed to extreme danger from hostile rocket 
attacks and man-made accidents involving fire and high 
explosives.

An April 1997 VA audiological evaluation report shows the 
veteran had right mild to severe high frequency sensorineural 
hearing loss and a left moderately severe high frequency 
sensorineural hearing loss.  The examiner noted his hearing 
impairment was consistent with hearing loss due to noise 
exposure or acoustic trauma.  

VA outpatient treatment reports, dated from May 1996 to 
January 1998, are silent for a finding of residuals of spinal 
meningitis.

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000);  38 C.F.R. § 3.303 (2000).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (2000), 
which provide: For the purpose of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2,000, 3,000, or 4,000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 158 (1993) (rationale in promulgating section 3.385 in 
1990 was "to establish criteria for the purpose of 
determining the levels at which hearing loss becomes 
disabling" citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992)). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (2000).

With respect to the duty to assist, the Board notes that the 
law has recently been changed.  Floyd D. Spence National 
Defense Authorization Act for FY 2001, Pub. L. No. 106-398, § 
1611 (2000) (to be codified at 38 U.S.C.A. § 5107(a)); see 
also H.R. 4864, Veterans Assistance Act of 2000 (to be 
codified at 38 U.S.C.A. § 5103A).

The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  The Secretary shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefit sought.

The Secretary may decide a claim without providing assistance 
under this subsection when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement.  Id.

Analysis

Bilateral hearing loss

The Board finds that the duty to assist has been met.  First, 
the veteran identified he had received treatment only from 
VA, and the RO has obtained all the VA medical records 
related to his treatment.  Additionally, another examination 
need not be scheduled, as the decision is favorable as to 
this claim.

The Board has carefully reviewed the evidence of record and 
finds that it supports a grant of entitlement to service 
connection for bilateral hearing loss disability.

Initially, the Board notes that documentation of record shows 
that the veteran was exposed to a noisy environment in 
service in view of his receipt of the Bronze Star award.  The 
award indicated he had engaged in armed conflict against an 
opposing armed force and had been exposed to hostile rocket 
attacks and high explosives-thus, loud noises.  

The finding of the veteran having had in-service noise 
exposure is entirely consistent with the circumstances and 
conditions of the veteran's military service in Vietnam.  As 
stated above, the Bronze Star Medal substantiates the veteran 
was exposed to loud noises during service.  Additionally, the 
reports of medical examination showed how the veteran's 
hearing decreased during his 20 years in service.  

Finally, RO conceded that the veteran had had in-service 
noise exposure in granting entitlement to service connection 
for bilateral tinnitus.  Therefore, the veteran's contention 
that he had in-service noise exposure is deemed by the Board 
to be highly credible and probative.

In April 1997 the VA examiner entered a diagnosis of 
bilateral high frequency sensorineural hearing loss, and 
stated the veteran's hearing impairment was consistent with 
hearing loss due to noise exposure or acoustic trauma.

In view of the above, the Board is of the opinion that the 
veteran has met the requirements to establish service 
connection for bilateral hearing loss.  The veteran has 
established he had in-service noise exposure, and has brought 
forth medical evidence of a diagnosis of bilateral 
sensorineural hearing loss due to noise exposure or acoustic 
trauma.  The RO has granted entitlement to service connection 
for tinnitus based on the veteran's exposure to acoustic 
trauma in service.  When the evidence is read in the 
aggregate, the Board finds that the facts in this case 
require that all reasonable doubt as to whether bilateral 
hearing loss was incurred in service must be resolved in the 
veteran's favor, which thereby provides a sufficient basis 
upon which to predicate entitlement to service connection.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991); 38 C.F.R. 
§§  3.303(d); 3.385.

Residuals of spinal meningitis

The Board reiterates that the law currently in effect 
mandates that the Secretary shall assist a claimant in 
developing all facts pertinent to a claim for benefits, which 
includes providing a medical examination when such 
examination may substantiate entitlement to the benefit 
sought.  Public Law No: 106-398 (to be codified at 
38 U.S.C.A. § 5107(a)).

However, it must be noted that the Secretary may decide a 
claim without providing assistance under this subsection when 
no reasonable possibility exists that such assistance will 
aid in the establishment of entitlement.  Id.


Initially, as stated above, the Board finds that the duty to 
assist has been met.  First, the veteran identified he had 
received treatment only from VA, and the RO has obtained all 
the VA medical records related to his treatment.  

Here, the Board finds that the claim of entitlement to 
service connection for residuals of spinal meningitis may be 
decided without remanding the claim to the RO for a VA 
examination.  See id.  The reasons follow.

The service medical records are silent as to a diagnosis of 
spinal meningitis.  The veteran initially claimed he had 
spinal meningitis in 1949.  He later stated he had spinal 
meningitis in 1947.  There are reports of medical examination 
dating from 1951 to 1967.  

The reports show a comprehensive past medical history, and in 
none of the reports is spinal meningitis noted.  
Additionally, in May 1996 the VA examiner reported no 
clinical findings related to spinal meningitis, nor did he 
enter a diagnosis of residuals of spinal meningitis.

Based on the lack of any medical evidence of spinal 
meningitis or residuals thereof, the Board finds that no 
reasonable possibility exists that a VA examination would aid 
in the establishment of entitlement to service connection for 
spinal meningitis.  See id.

Although the veteran has claimed that he has current 
residuals of spinal meningitis, he does not have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 
4 Vet. App. 492, 494 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusion as to whether the 
veteran currently has residuals of spinal meningitis related 
to service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

Accordingly, no remand is necessary for a VA examination, and 
entitlement to service connection for residuals of spinal 
meningitis is not warranted, as there is no evidence in the 
record to establish service incurrence, to include a current 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110 (formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.")

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for spinal meningitis.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for residuals of spinal 
meningitis is denied.

REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As stated above, the Secretary shall assist a claimant in 
developing all facts pertinent to a claim for benefits, which 
includes providing a medical examination when such 
examination may substantiate entitlement to the benefit 
sought.

The veteran is seeking service connection for hypertension.  
The service medical records do not show a diagnosis of 
hypertension, and the veteran has brought forth competent 
evidence of a diagnosis of hypertension.

In the veteran's case at hand there does exist the 
possibility that the assistance of a VA examination will aid 
in the establishment of entitlement to service connection for 
hypertension.  A VA examination of the veteran with a review 
of the record and an opinion from the VA examiner as to the 
etiology of the diagnosis of hypertension would materially 
assist in the adjudication of the appeal.

Pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under Public Law 
No. 106-398 (to be codified at 38 U.S.C.A. § 5107(a)); 
38 C.F.R. § 3.103(a) (West 1991), a final decision is being 
deferred pending a remand of the case to the RO for the 
following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to his 
treatment for hypertension.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not been previously secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for a VA 
special cardiology examination by a 
specialist in hypertensive cardiovascular 
diseases for the purpose of ascertaining 
the current nature, extent of severity, 
and etiology of any hypertensive 
cardiovascular disease found on 
examination.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
studies must be conducted.

The examiner must be requested to express 
an opinion as to whether it is as likely 
as not that any hypertensive 
cardiovascular disease currently present 
is related to the veteran's service, is a 
maturation of labile hypertension if such 
is determined to have been shown in 
service, or was manifested to a 
compensable degree within one year 
following service.  Any opinion(s) 
expressed by the examiner must be 
accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
accomplished.  In particular, the RO 
should review the requested examination 
report and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for hypertension with 
application of Public Law No: 106-398 (to 
be codified at 38 U.S.C.A. § 5107(a)).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be provided.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure without good cause shown to 
report for a scheduled VA examination may adversely affect 
the outcome of his appeal.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 


